DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al. (US 20080306336) (“Kaye”) in view of Okada et al. (US 5059199) (“Okada”).
Regarding claim 1, Kaye teaches a variable size snare device (see Fig. 1) comprising: a snare sheath (28) comprising a proximal end and a distal end (as shown in Fig. 1); 
a snare wire (34) comprising a proximal end and a distal end and disposed within said snare sheath (as shown in Figs. 1 and 2); 
a handle (16 and 18) coupled to the proximal end of the snare wire (see [0036]); 
and a snare loop (loop 52, as best shown in Fig. 3) coupled to the distal end of the snare wire (as shown in Fig. 2), said snare loop comprising: 

a second section having a proximal end and a distal end, the proximal end coupled to the distal end of the snare wire (as shown in annotated Fig. 1 below); and 
a third section coupled to and between the distal end of first section and the distal end of second section (64, Fig. 4), wherein the third section had is defined by an arc (see any portion of curved portion 64; [0044], Fig. 4); 
wherein, each of said first section and second section comprises a plurality of angulations that divide each of the first section and second section in multiple sub-sections, such that each sub-section between each of the plurality of angulations in the first section are aligned with a corresponding sub-section section between each of the plurality of angulations in the second section (see angulations 60 and sub-sections between them as shown in Fig. 3), wherein the snare loop has a first deployed position and a second deployed position (see [0039-0041], loop 52 is considered as capable of being partially deployed/stored as well by virtue of the manual handle (16) control, see also [0034]), corresponding to a first snare loop size and a second snare loop size, respectively, wherein the first snare loop size and second snare loop size are different (loop 52 is considered as inherently capable of providing a plurality of different exposed sizes as it is pulled back into the stored position), and wherein a shape of the snare loop when it is the first snare loop size is substantially similar to a shape of the snare loop when it is the second snare loop size (Kaye is considered to inherently capable of maintaining a substantially similar shape of the distal sections of the loop as it is pulled proximally into tubular member 24 since Kaye discloses the claimed structure and 

    PNG
    media_image1.png
    586
    760
    media_image1.png
    Greyscale

However, Kaye fails to specifically teach wherein the arc of the third section constitutes more than 25% and up to 90% of the snare loop.
	Okada teaches a snare loop (as shown in Figs. 1 and 2) wherein the snare loop is divided into sections by angulations (as shown in Figs. 1 and 2) and wherein the distal section (see 35a or 42, Figs. 1 and 2) is either longer in length (see “somewhat longer section 35a”; col. 4, lines 31-37, Fig. 1) or substantially shorter in length (see “The length of the section 42 from the base end of the tip cap 41 to the first bent point 34a is substantially less than the length of the first to fourth sections 35a to 35d”; col. 5, In re Rose, 105 USPQ 237 (CCPA 1955). See MPEP 2144.04(IV)(A).
Regarding claim 2, Kaye further teaches wherein a number of angulations of the plurality of angulations of the first section is equal to a number of angulations of the plurality of angulations of the second section and wherein a degree of angulation of each of the plurality of angulations in the first section is equal to a degree of angulation of each of the plurality of angulations in the second section (as shown in Fig. 3).
Regarding claim 3, Kaye further teaches wherein the plurality of angulations of the first section comprises three angulations and wherein the plurality of angulations of the second section comprises three angulations (as shown in Fig. 3).
Regarding claim 4, Kaye further teaches wherein a length of a sub-section of the multiple sub-sections between any two angulations of the plurality of angulations in the first section is equal to a length of a sub-section of the multiple sub-sections between a corresponding set of angulations in the second section (see Fig. 3).
Regarding claim 7, Kaye teaches similar limitations as discussed above in the rejection of claim 1. 
Regarding claim 8, Kaye further teaches wherein said third section is substantially circular in shape (see 64; [0044], Fig. 4).
Regarding claim 11, Kaye further teaches wherein said snare wire disposed inside said snare sheath comprises two wires (see 100 and 102, Fig. 10) such that the proximal ends of the two wires are coupled to the handle and the distal ends of the two wires are coupled to the snare loop and wherein the two wires are configured such that moving the two wires controls a position and a size of the snare loop (see [0047]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Okada and in further view of Schulze (US 20050149079).
Regarding claims 9 and 10, Kaye in view of Okada teaches the limitations of claim 1 for which claims 9 and 10 are dependent upon, however Kaye in view of Okada fails to teach wherein the sub-sections between each of the angulations or each angulation of the plurality of the angulations of the first section and each of the angulations of the plurality of the angulations of the second section as being colored to provide a visual cue indicative of at least one of the first deployed position/first snare loop size or the second deployed position/second snare loop size as required by the claims.
Schulze teaches a wire loop device (see Fig. 7) including an insulated wire portion and a bare wire portion, wherein the insulated wire portion may be color coded (see [0059]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified each of the loop sections and/or angulations as taught by Kaye in view of Okada with color coding as suggested by Schulze, the .

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Okada and in further view of Shaw et al. (US 20100204710) (“Shaw”).
Regarding claims 12 and 14, Kaye in view of Okada teaches the limitations of claim 11 for which claims 12 and 14 are dependent upon, however Kaye in view of Okada fails to teach wherein the snare loop is manufactured from a shape memory alloy having different stiffness levels across a range of temperatures.
Shaw teaches a surgical snare device (see Fig. 3) wherein the snare loop (204) comprises shape memory material such as Nitinol (see [0019 and 0028]) and a plurality of nozzles (212) for conveying heated (or cooled) fluid to the snare loop to control the temperature of the shape memory material to be either below or above its critical temperature (see [0019, 0026, 0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the snare loop as taught by Kaye in view of Okada to be manufactured of the shape memory as taught by Shaw and further combined the infusion nozzles as taught by Shaw with the snare sheath as taught by Kaye, the motivation being to provide the benefit of providing more accurate control of the timing of the snare contraction (see [0020-0021]).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Okada, Shaw, and in further view of Secrest et al. (US 20060235433) (“Secrest”).
Regarding claims 13 and 15, Kaye in view of Okada and Shaw teaches the limitations of claim 12 and 14 for which claims 13 and 15 are dependent upon including providing heated/cooled fluids to modify the stiffness of the loop (see citations to Shaw in the rejection of claims 12 and 14 above), however Kaye in view of Okada and Shaw fails to teach wherein the handle comprises an infusion port to infuse a saline solution.
Secrest teaches a surgical snare device (see Fig. 2) including a handle for such a device (as shown in Fig. 14) including a fluid infusion port (142, see [0052]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the handle as taught by Kaye in view of Okada and Shaw with a infusion port as taught by Secrest, the motivation being to allow the operator to control the flow of fluids traveling to the snare loop (see Secrest [0052]). The modified device as taught by Kaye in view of Okada, Shaw, and Secrest is considered capable of infusing saline solution by virtue of its construction since it includes conduits and valves.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Okada and in further view of Yanuma et al. (US 20120016190) (“Yanuma”).
Regarding claim 16, Kaye in view of Okada teaches the limitations of claim 1 for which claim 16 is dependent upon, however Kaye in view of Okada fails to teach an electrosurgical connector configured to connect to an electrocautery system.
.
Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument regarding the snare loop of Kaye only being capable of assuming two positions (see Remarks pgs. 6-8), the Examiner respectfully disagrees. As discussed in Kaye, “retrieval net 50 is designed for movement between two positions”, see Kaye [0039], therefore inherently providing for different sizes of exposed snare loop as the snare loop moves out of the sheath as claimed (i.e. half deployed in the process of moving the snare loop out of the sheath) by virtue of the movement between the two positions (fully stored vs fully deployed) since the loop simply cannot instantly assume each of the explicitly disclosed positions (see positions shown in Figs. 1 and 2 of Kaye, see also movement of handle 14 for moving the retrieval net 50 between the deployed and stored positions shown, [0039]).
To the extent Applicant argues that the disclosed snare loop structure in Kaye cannot inherently disclose the claimed sizes and substantially similar shapes of the size and the second loop size to be different (it is also noted that a specific degree of difference is not claimed). The Examiner maintains that Kaye’s disclosure inherently includes assuming a plurality of deployed intermediate sizes as well, which includes sizes of exposed loop when disposed in positions where the snare loop is partially deployed/exposed outside of the sheath. When the snare loop is in these partially deployed positions, the size of the snare loop is different than the fully deployed/exposed size of the snare loop (or intermediate sizes therebetween), and the shape of the distal loops sections would be substantially similar to the shape of the fully deployed shape of the distal loop sections (or intermediate shapes therebetween) by virtue of the disclosed resiliency of the loop sections and spring bias applied by the curved section 64 (see Kaye [0039]-[0044]). The Examiner agrees with Applicant that the shape of the distal end of the snare loop would not appear to substantially change during the process of deployment, however the size of the snare loop that is outside of the sheath would reasonably be different as claimed during the process of deployment. See, for example, a substantially similar elastic structure to that of Kaye undergoing an intermediate size difference when pulled back into a sheath as discussed above (see actual vs silhouette) as shown in Figs. 4 and 5 of US PGPub 2017/0224365 (Figure 4 shown below for exemplary purposes only to illustrate the concept).

    PNG
    media_image2.png
    521
    515
    media_image2.png
    Greyscale

The Examiner also notes that the claim elements “a first deployed position” and “a second deployed position” are being interpreted as intended use of the snare loop since they do not explicitly require any additional structural elements of the snare loop and are concerned with the manner in which the snare loop is deployed. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794